

EXHIBIT 10.6




IRREVOCABLE TRANSFER AGENT INSTRUCTIONS


November 23, 2005

Pacific Stock Transfer Co.

500 E. Warm Springs Road, #240

Las Vegas, NV 89119

Attention: Jodi Godfrey



          RE:     XINHUA CHINA LTD

Ladies and Gentlemen:



Reference is made to that certain Securities Purchase Agreement (the “Securities
Purchase Agreement”) of even date herewith by and between Xinhua China Ltd, a
Nevada corporation (the “Company”), and the Buyers set forth on Schedule I
attached thereto (collectively the “Buyers”) and that certain Escrow Shares
Escrow Agreement (the “Escrow Agreement”) of even date herewith among the
Company, the Buyers and Gottbetter & Partners, LLP, as escrow agent (the “Escrow
Agent”).  Pursuant to the Securities Purchase Agreement, the Company shall sell
to the Buyers, and the Buyers shall purchase from the Company, convertible
debentures (collectively, the “Debentures”) in the aggregate principal amount of
Four Million Dollars ($4,000,000), plus accrued interest, which are convertible
into shares of the Company’s common stock, par value $.00001 per share (the
“Common Stock”), at the Buyers discretion.  These instructions relate to the
following stock or proposed stock issuances or transfers:


 1. The Company has agreed to issue to the Buyers (i) up to 10,000,000 shares of
    Common Stock upon conversion of the Debentures (the “Maximum Conversion”);
    provided, however, that upon the Maximum Conversion, the Company shall, at
    its option (a) increase the Maximum Conversion or (b) redeem the unconverted
    amount of all of the Convertible Debentures in whole at one hundred thirty
    five percent (135%) of the unconverted amount of such Convertible Debentures
    being redeemed plus accrued interest thereon, (ii) 1,035,000 shares of
    Common Stock upon exercise of the Warrant (as defined in the Securities
    Purchase Agreement) (the “Warrant Shares”) if required under the Securities
    Purchase Agreement, and (iii) to issue in the name of the Buyer(s)
    20,000,000 shares of Common Stock as “security stock” to be held in escrow
    (the “Escrow Shares”) pursuant to the Securities Purchase Agreement, the
    Convertible Debentures and the Escrow Shares Escrow Agreement.
    
    
 2. The Company has issued the 20,000,000 Escrow Shares (the “Escrow Shares”) in
    the Buyer’s name that have been or are being delivered to the Escrow Agent
    pursuant to the Securities Purchase Agreement and the Escrow Agreement.

> 





--------------------------------------------------------------------------------





This letter shall serve as our irrevocable authorization and direction to
Pacific Stock Transfer Co. (the “Transfer Agent”) to do the following:


> 1.      Conversion Shares. 
> 
> 
> > a.       Instructions Applicable to Transfer Agent.  With respect to the
> > Conversion Shares and the Warrant Shares, the Transfer Agent shall issue the
> > Conversion Shares or the Warrant Shares to the Buyers from time to time upon
> > delivery to the Transfer Agent of a properly completed and duly executed
> > Conversion Notice (the “Conversion Notice”), in the form attached hereto as
> > Exhibit I, delivered on behalf of the Company to the Transfer Agent by the
> > Escrow Agent or a properly completed and duly executed notice of exercise
> > substantially in the form attached to the Warrant (the “Exercise Notice”),
> > respectively.  Upon receipt of a Conversion Notice or Exercise Notice, the
> > Transfer Agent shall within three (3) Trading Days thereafter (i) issue and
> > surrender to a common carrier for overnight delivery to the address as
> > specified in the Conversion Notice or Exercise Notice, a certificate or
> > certificates, registered in the name of the Buyers or their designees, for
> > the number of shares of Common Stock to which the Buyers shall be entitled
> > as set forth in the Conversion Notice or Exercise Notice or (ii) provided
> > that the Transfer Agent is participating in The Depository Trust Company
> > (“DTC”) Fast Automated Securities Transfer Program, upon the request of the
> > Buyers, credit such aggregate number of shares of Common Stock to which the
> > Buyers shall be entitled to the Buyers’ or their designees’ balance account
> > with DTC through their Deposit Withdrawal At Custodian (“DWAC”) system
> > provided the Buyers causes its bank or broker to initiate the DWAC
> > transaction. For purposes hereof “Trading Day” shall mean any day on which
> > the Nasdaq National Market is open for customary trading. 
> > 
> > b.       The Company hereby confirms to the Transfer Agent and the Buyers
> > that certificates representing the Conversion Shares and Warrant Shares
> > shall not bear any legend restricting transfer and should not be subject to
> > any stop-transfer restrictions and shall otherwise be freely transferable on
> > the books and records of the Company; provided that counsel to the Company
> > delivers (i) the Notice of Effectiveness set forth in Exhibit II attached
> > hereto and (ii) an opinion of counsel in the form set forth in Exhibit III
> > attached hereto, and that if the Conversion Shares and the Warrant Shares
> > are not registered for resale under the Securities Act of 1933, as amended,
> > then the provisions of paragraph 1(a)(ii), above, shall not be applicable
> > until such shares are registered, and the certificates for the Conversion
> > Shares and Warrant Shares shall bear the following legend:
> > 
> > “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
> > UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
> > LAWS.  THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE
> > OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN
> > EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT
> > OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF
> > COUNSEL, IN A FORM REASONABLY

2

--------------------------------------------------------------------------------





> > ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT
> > OR APPLICABLE STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144
> > UNDER SAID ACT.”
> > 
> > The Company hereby confirms that in the event that a stop order suspending
> > the effectiveness of the Registration Statement has been issued by the SEC
> > or any proceeding for that purpose are threatened by the SEC the Company
> > will notify the Transfer Agent promptly, in light of the circumstances, of
> > such order or notice.  In addition, the Company shall promptly inform the
> > Transfer Agent of any voluntary suspension of the effectiveness of the
> > Registration Statement and confirm the continued effectiveness of the
> > Registration Statement upon inquiry by the Transfer Agent.
> > 
> > c.       In the event that counsel to the Company fails or refuses to render
> > an opinion as required to issue the Conversion Shares or Warrant Shares in
> > accordance with the preceding paragraph (either with or without restrictive
> > legends, as applicable), then the Company irrevocably and expressly
> > authorizes counsel to the Buyers to render such opinion substantially in the
> > form set forth in Exhibit III attached hereto.  The Transfer Agent shall
> > accept and be entitled to rely on such opinion for the purposes of issuing
> > the Conversion Shares and Warrant Shares. 
> > 
> > d.      Instructions Applicable to Escrow Agent.  Upon the Escrow Agent’s
> > receipt of a properly completed Conversion Notice and/or the Exercise
> > Notice, the Escrow Agent shall, within one (1) Trading Day thereafter, send
> > to the Transfer Agent a Conversion Notice and/or the Exercise Notice in the
> > form attached hereto as Exhibit I, which shall constitute an irrevocable
> > instruction to the Transfer Agent to process such Conversion Notice in
> > accordance with the terms of these instructions.
> 
> 2.      Escrow Shares.
> 
> 
> > a.       If the Escrow Agent sends the Escrow Shares to the Transfer Agent
> > for removal of the restrictive legend pursuant to the Securities Purchase
> > Agreement, the Company hereby confirms that the Transfer Agent shall reissue
> > to the Escrow Agent the Escrow Shares which shall not bear any legend
> > restricting transfer and should not be subject to any stop-transfer
> > restrictions and shall otherwise be freely transferable on the books and
> > records of the Company; provided that counsel to the Company delivers (i)
> > the Notice of Effectiveness set forth in Exhibit II attached hereto and (ii)
> > an opinion of counsel in the form set forth in Exhibit III attached hereto,
> > or counsel to the Company shall issue a legal opinion to the Company’s
> > Transfer Agent that the legend shall be removed pursuant to Rule 144, Rule
> > 144(k) or applicable requirements of the Securities Act.
> > 
> > b.      In the event that counsel to the Company fails or refuses to render
> > an opinion as required to issue the Escrow Shares in accordance with the
> > preceding paragraph (either with or without restrictive legends, as
> > applicable), then the Company irrevocably and expressly authorizes
> > Gottbetter & Partners, LLP counsel to the

3

--------------------------------------------------------------------------------

> > Buyers to render such opinion.  The Transfer Agent shall accept and be
> > entitled to rely on such opinion for the purposes of issuing the Escrow
> > Shares without a legend.
> 
> 3.      All Shares.
> 
> 
> > a.       The Transfer Agent shall reserve for issuance to the Buyers the
> > Conversion Shares and Warrant Shares.  All such shares shall remain in
> > reserve with the Transfer Agent until the Buyers provides the Transfer Agent
> > instructions that the shares or any part of them shall be taken out of
> > reserve and shall no longer be subject to the terms of these instructions.
> > 
> > b.      The Transfer Agent shall rely exclusively on the Conversion Notice
> > and Exercise Notice and shall have no liability for relying on such
> > instructions, nor responsibility for determining the accuracy or due
> > execution thereof.  Any Conversion Notice delivered hereunder shall
> > constitute an irrevocable instruction to the Transfer Agent to process such
> > notice or notices in accordance with the terms thereof.  Such notice or
> > notices may be transmitted to the Transfer Agent by facsimile or any
> > commercially reasonable method.
> > 
> > c.       The Company hereby confirms to the Transfer Agent and the Buyers
> > that no instructions other than as contemplated herein will be given to
> > Transfer Agent by the Company with respect to the matters referenced
> > herein.  The Company hereby authorizes the Transfer Agent, and the Transfer
> > Agent shall be obligated, to disregard any contrary instructions received by
> > or on behalf of the Company.

          Certain Notice Regarding the Escrow Agent. The Company and the
Transfer Agent hereby acknowledge that the Escrow Agent is general counsel to
the Buyers, the managing partner of the Escrow Agent is a director of the Buyers
and counsel to the Buyers in connection with the transactions contemplated and
referred herein.  The Company and the Transfer Agent agree that in the event of
any dispute arising in connection with this Agreement or otherwise in connection
with any transaction or agreement contemplated and referred herein, the Escrow
Agent shall be permitted to continue to represent the Buyers and neither the
Company nor the Transfer Agent will seek to disqualify such counsel.

          The Company hereby agrees that it shall not replace the Transfer Agent
as the Company’s Transfer Agent without the prior written consent of the Buyers.

          If for any reason the Transfer Agent desires to resign as transfer
agent of the Company, the Transfer Agent shall first provide the Company and the
Buyers with sixty (60) days prior written notice (“Notice Period”). 
Notwithstanding the aforementioned, the Transfer Agent may resign as transfer
agent to the Company and will be under no obligation to continue or provide any
issuance or transfer agent services as contemplated by this Agreement if the
Company is not current in all its outstanding payment obligations for services
provided by the Transfer Agent during the Notice Period, provided, however, that
the Buyer may pay for the costs associated with any issuance of stock
contemplated by the Securities Purchase Agreement and this Agreement, and the
Transfer



4

--------------------------------------------------------------------------------





Agent shall then continue to provide issuance and transfer agent services as
stipulated by this Agreement until the end of the Notice Period.

          The Transfer Agent acknowledges that the Company has placed a deposit
of $5,000.  These funds are to be utilized for the execution of
transfers/issuance/conversions pertaining to these Irrevocable Transfer Agent
Instructions.  Once these funds have been extinguished, the Company agrees to
place another deposit of $5,000 to continue coverage of fees due the Transfer
Agent.  There is no specification as to the time period covered by such
deposits.

          The Company hereby confirms and the Transfer Agent acknowledges that
while any portion of the Debenture remains unpaid and unconverted, the Company
and the Transfer Agent shall not, without the prior consent of the Buyers, (i)
issue any Common Stock or Preferred Stock without consideration or for a
consideration per share less than the Closing Bid Price (as defined in the
Securities Purchase Agreement) of the Common Stock determined immediately prior
to its issuance, (ii) issue any Preferred Stock, warrant, option, right,
contract, call, or other security or instrument granting the holder thereof the
right to acquire Common Stock without consideration or for a consideration per
share less than such Common Stock’s Closing Bid Price determined immediately
prior to its issuance, (iii) issue any shares of the Company’s Common Stock
pursuant to a Form S-8, which has not already been filed with the SEC on EDGAR
and except as otherwise set forth in the Convertible Debenture.

          The Company and the Transfer Agent hereby acknowledge and confirm that
complying with the terms of this Agreement does not and shall not prohibit the
Transfer Agent from satisfying any and all fiduciary responsibilities and duties
it may owe to the Company.

          The Company and the Transfer Agent acknowledge that the Buyers are
relying on the representations and covenants made by the Company and the
Transfer Agent hereunder and are a material inducement to the Buyers purchasing
convertible debentures under the Securities Purchase Agreement.  The Company and
the Transfer Agent further acknowledge that without such representations and
covenants of the Company and the Transfer Agent made hereunder, the Buyers would
not purchase the Debentures.

          Each party hereto specifically acknowledges and agrees that in the
event of a breach or threatened breach by a party hereto of any provision
hereof, the Buyers will be irreparably damaged and that damages at law would be
an inadequate remedy if these Irrevocable Transfer Agent Instructions were not
specifically enforced.  Therefore, in the event of a breach or threatened breach
by a party hereto, including, without limitation, the attempted termination of
the agency relationship created by this instrument, the Buyers shall be
entitled, in addition to all other rights or remedies, to an injunction
restraining such breach, without being required to show any actual damage or to
post any bond or other security, and/or to a decree for specific performance of
the provisions of these Irrevocable Transfer Agent Instructions.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]







5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this letter agreement regarding
Irrevocable Transfer Agent Instructions to be duly executed and delivered as of
the date first written above.




COMPANY:



  



XINHUA CHINA LTD



  



By:       /s/ Henry Jung                                      



Name:  Henry Jung



Title:     Chief Financial Officer



  



  



GOTTBETTER & PARTNERS, LLP







By:       /s/ Adam S. Gottbetter                         



Name:  Adam S. Gottbetter



Title:    Managing Partner



  




                                                                                  PACIFIC
STOCK TRANSFER CO.


                                                                                   By:         
/s/ Lance Godfrey                                
                                                                                   Name:    
Lance Godfrey ____________
                                                                                   Title:       
Vice President                                     





















6

--------------------------------------------------------------------------------





SCHEDULE I

SCHEDULE OF BUYERS



Name                                              

Signature                                              

Address/Facsimile
Number of Buyers                        

  





  





Highgate House Funds, Ltd.

By:          /s/ Adam S. Gottbetter                       

488 Madison Ave.



Name:     Adam S. Gottbetter

New York, NY  10022



Its:          Portfolio Manager

Facsimile: (212) 400-6901



  







  





  







  





















SCHEDULE I-1

--------------------------------------------------------------------------------





EXHIBIT I

TO IRREVOCABLE TRANSFER AGENT INSTRUCTIONS

FORM OF CONVERSION NOTICE



Reference is made to the Securities Purchase Agreement (the “Securities Purchase
Agreement”) between Xinhua China Ltd, (the “Company”), and the Buyers set forth
on Schedule I attached thereto dated November 23, 2005.  In accordance with and
pursuant to the Securities Purchase Agreement, the undersigned hereby elects to
convert convertible debentures into shares of common stock, par value $.00001
per share (the “Common Stock”), of the Company for the amount indicated below as
of the date specified below.

Conversion Date:

                                                           

  



Amount to be converted:

$                                                         

  





Conversion Price:

$                                                         

  





Shares of Common Stock Issuable:

                                                           

  



Amount of Debenture unconverted:

$                                                         

  



Amount of Interest Converted:

$                                                         

  



Conversion Price of Interest:

$                                                         

  



Shares of Common Stock Issuable:

                                                           

  



Shares of Common Stock Issuable:

                                                           

  



Total Number of shares of Common Stock to be issued:

                                                           

  







Please issue the shares of Common Stock in the following name and to the
following address:



Issue to:

                                                                       

  



Authorized Signature:

                                                                       

  



Name:

                                                                       

  



Title:

                                                                       

  






EXHIBIT I-1


--------------------------------------------------------------------------------





Phone #:

                                                                       

  



Broker DTC Participant Code:

                                                                       

  



Account Number*:

                                                                       

  





* Note that receiving broker must initiate transaction on DWAC System.





















2

--------------------------------------------------------------------------------





EXHIBIT II

TO IRREVOCABLE TRANSFER AGENT INSTRUCTIONS

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

_________, 2005



________





Attention:         



RE:     XINHUA CHINA LTD



Ladies and Gentlemen:



          We are counsel to Xinhua China Ltd, (the “Company”), and have
represented the Company in connection with that certain Securities Purchase
Agreement, dated as of October 11, 2005 (the “Securities Purchase Agreement”),
entered into by and among the Company and the Buyers set forth on Schedule I
attached thereto (collectively the “Buyers”) pursuant to which the Company has
agreed to sell to the Buyers (i) Four Million Dollars ($4,000,000) of secured
convertible debentures, which shall be convertible into shares (the “Conversion
Shares”) of the Company’s common stock, par value $.00001 per share (the “Common
Stock”), (ii) 1,035,000 shares of common stock pursuant to a warrant in
accordance with the terms of the Securities Purchase Agreement (the “Warrant
Shares”) and (iii) 20,000,000 shares of Common Stock held in escrow (the “Escrow
Shares”).  Pursuant to the Securities Purchase Agreement, the Company also has
entered into a Registration Rights Agreement, dated as of November 23, 2005,
with the Buyers (the “Investor Registration Rights Agreement”) pursuant to which
the Company agreed, among other things, to register the Conversion Shares, the
Escrow Shares and the Warrant Shares under the Securities Act of 1933, as
amended (the “1933 Act”).  In connection with the Company’s obligations under
the Securities Purchase Agreement and the Registration Rights Agreement, on
_______, 2005, the Company filed a Registration Statement (File No.
___-_________) (the “Registration Statement”) with the Securities and Exchange
Commission (the “SEC”) relating to the sale of the Conversion Shares, the Escrow
Shares and the Warrant Shares.



          In connection with the foregoing, we advise the Transfer Agent that a
member of the SEC’s staff has advised us by telephone that the SEC has entered
an order declaring the Registration Statement effective under the 1933 Act at
____ P.M. on __________, 2005 and we have no knowledge, after telephonic inquiry
of a member of the SEC’s staff, that any stop order suspending its effectiveness
has been issued or that any proceedings for that purpose are pending before, or
threatened by, the SEC and the Conversion Shares, the Escrow Shares and the
Warrant Shares are available for sale under the 1933 Act pursuant to the
Registration Statement.






EXHIBIT II-1

--------------------------------------------------------------------------------





          The Buyers has confirmed it shall comply with all securities laws and
regulations applicable to it including applicable prospectus delivery
requirements upon sale of the Conversion Shares, the Escrow Shares and the
Warrant Shares.



                                                                                                    Very
truly yours,



                                                                                                    By:                                                                  




























EXHIBIT II-2

--------------------------------------------------------------------------------





EXHIBIT III

TO IRREVOCABLE TRANSFER AGENT INSTRUCTIONS

FORM OF OPINION

________________ 2005



VIA FACSIMILE AND REGULAR MAIL



________





Attention:         



          RE:     XINHUA CHINA LTD



Ladies and Gentlemen:



We have acted as special counsel to Xinhua China Ltd (the “Company”), in
connection with the registration of ___________shares (the “Shares”) of its
common stock with the Securities and Exchange Commission (the “SEC”).  We have
not acted as your counsel.  This opinion is given at the request and with the
consent of the Company.

In rendering this opinion we have relied on the accuracy of the Company’s
Registration Statement on Form SB-2, as amended (the “Registration Statement”),
filed by the Company with the SEC on _________ ___, 2005.  The Company filed the
Registration Statement on behalf of certain selling stockholders (the “Selling
Stockholders”).  This opinion relates solely to the Selling Shareholders listed
on Exhibit “A” hereto and number of Shares set forth opposite such Selling
Stockholders’ names.  The SEC declared the Registration Statement effective on
__________ ___, 2005.

We understand that the Selling Stockholders acquired the Shares in a private
offering exempt from registration under the Securities Act of 1933, as amended. 
Information regarding the Shares to be resold by the Selling Shareholders is
contained under the heading “Selling Stockholders” in the Registration
Statement, which information is incorporated herein by reference.  This opinion
does not relate to the issuance of the Shares to the Selling Stockholders.  The
opinions set forth herein relate solely to the resale or transfer by the Selling
Stockholders pursuant to the Registration Statement under the Federal laws of
the United States of America.  We do not express any opinion concerning any law
of any state or other jurisdiction.

In rendering this opinion we have relied upon the accuracy of the foregoing
statements.

Based on the foregoing, it is our opinion that the Shares have been registered
with the Securities and Exchange Commission under the Securities Act of 1933, as
amended, and that the Transfer Agent may issue the Shares without restrictive
legends or the Transfer





EXHIBIT III-1

--------------------------------------------------------------------------------





Agent may remove the restrictive legends contained on the Shares. This opinion
relates solely to the number of Shares set forth opposite the Selling
Stockholders listed on Exhibit “A” hereto.

This opinion is furnished to Transfer Agent specifically in connection with the
issuance of the Shares, and solely for your information and benefit.  This
letter may not be relied upon by Transfer Agent in any other connection, and it
may not be relied upon by any other person or entity for any purpose without our
prior written consent.  This opinion may not be assigned, quoted or used without
our prior written consent.  The opinions set forth herein are rendered as of the
date hereof and we will not supplement this opinion with respect to changes in
the law or factual matters subsequent to the date hereof.

Very truly yours,
























EXHIBIT III-2

--------------------------------------------------------------------------------





EXHIBIT “A”

(LIST OF SELLING STOCKHOLDERS)



Name:                                                                                                         

No. of Shares:                                  

   

   

   

   

   

   

   

   

 

 

 

 

 

 

 

 

 

 




























M-1

--------------------------------------------------------------------------------

